Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Devion Faulkner, Appellant                               Appeal from the 6th District Court of Red
                                                         River County, Texas (Tr. Ct. No.
No. 06-22-00025-CR         v.                            CR03094).         Memorandum Opinion
                                                         delivered by Justice Stevens, Chief Justice
The State of Texas, Appellee                             Morriss and Justice van Cleef participating.


       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the bill of costs and judgment by deleting
the time payment fee and to reflect that the amount of reimbursement fees owed is $170.00. As
modified, the judgment of the trial court is affirmed.
       We note that the appellant, Devion Faulkner, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.
                                                         RENDERED JUNE 30, 2022
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk